Citation Nr: 1420493	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 28, 2010 for entitlement to death and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 2000 and from May 2006 until his death on November [redacted], 2008.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania, which granted the appellant DIC as custodian of the Veteran's children effective June 28, 2010.  Subsequently, the appellant submitted the necessary documentation to be recognized as the surviving spouse of the Veteran and the award was modified to the rate paid for a surviving spouse with two dependents effective June 28, 2010.     


FINDINGS OF FACT

1.   The Veteran died on active duty on November [redacted], 2008 and his body was discovered on November [redacted], 2008.

2.  The appellant filed a claim for DIC that was received by VA on June 28, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 28, 2010 were not met.  38 U.S.C.A. §§ 3103, 5103A, 5110(d); 7104 (West 2002); 38 C.F.R. §§ 3.5, 3.152, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).  

The appellant was provided the requisite notice in August 2010, on the same day that her DIC claim was approved on behalf of the Veteran's children.  The VCAA notice also requested that the appellant submit additional documentation to enable her recognition as the surviving spouse of the Veteran, which she did, and the award was amended to encompass a surviving spouse with two dependents effective the date of claim.

The instant claim arises from the appeal of the effective date assigned for entitlement to DIC benefits.  The appellant's claim was received by VA on June 28, 2010, and this was the effective date that was assigned by the RO.  Since the DIC claim itself was substantiated, further VCAA notice was not required.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While a statement of the case (SOC) addressing the downstream issue was required, see VAOGCPREC 8-2003, the appellant was provided this document in May 2011.

The adjudication of a claim for an earlier effective date for DIC is based upon evidence already in the claims file.  The law and not the evidence is dispositive of the claim, so there is no need for additional evidentiary development.  In cases such as this, when a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).

The Board therefore finds that no additional notice or development is necessary prior to making a determination on the appellant's appeal.

Effective Date

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise in this chapter [38 U.S.C.A. § 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  However, in the case of DIC, the effective date will be the first day of the month in which the death occurred if the application is received within one year from the date of death.  38 U.S.C.A. § 5110(d).  In cases where the Veteran died in service, benefits may begin the first day of the month fixed by the Secretary as the date of actual or presumed death, if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 C.F.R. § 3.400(c).

In this case, the Veteran died in service as a result of a drowning accident on November [redacted], 2008. His body was discovered on November [redacted], 2008. A command investigation report finding that the Veteran's death occurred in the line of duty was completed on December 24, 2008.  The death certificate was signed by the Medical Examiner on January 13, 2009 and was filed by the registrar on February 2, 2009.  A Report of Casualty was prepared in February 2010.  The appellant's claim for benefits was received by VA on June 28, 2010, which is more than one year after the date of the Veteran's death on November [redacted], 2008, the initial report of his death on November [redacted], 2008, the line of duty investigation into his death on December 24, 2008, the preparation of the death certificate in January 2009, and the recording of the death certificate in February 2009.  While the office Report of Casualty was apparently not prepared until much later, it is clear that the report of actual death was made in November 2008 and the appellant was aware of the Veteran's death in November 2008.  She does not contend otherwise.

The appellant contends that she should nonetheless receive DIC benefits effective the day after her husband's death.  She alleges that someone told her that she could not receive VA benefits in addition to survivor benefit plan (SBP) benefits and that she did not learn that she was eligible for DIC benefits until June 2010.  She also contends that she should receive retroactive benefits to November [redacted], 2008 because she was defrauded out of the Veteran's life insurance proceeds by a family friend and her family is resultantly in need of greater financial assistance than they are currently receiving.    

Entitlement to DIC benefits prior to June 28, 2010 is not warranted as a matter of law.  The controlling facts are not in dispute.  The appellant does not allege that she filed a claim earlier than that which was received by VA on June 28, 2010.  She does not dispute that the Veteran died in November 2008 or that she was notified of his death in November 2008. The circumstance that she was apparently unaware of her entitlement to DIC benefits for some time does not alter the fact that June 28, 2010 is the earliest effective date allowed by law.  See, e.g., Bryan v. West, 13 Vet. App. 482 (2000) (noting that ignorance of the law is not an excuse for failing to adhere to it).  The controlling statute and implementing regulations provide that the effective date for entitlement to DIC in cases where the claim is not received within one year of the initial report of actual death or finding of presumed death in service is the date of claim. 38 U.S.C.A. § 5110(d).  While the Board is sympathetic to the appellant's financial difficulties, the Board may not award an effective date earlier than that which is permitted by law.  There is no legal basis to award an effective date for entitlement to DIC that is earlier than June 28, 2010.

ORDER

Entitlement to an effective date earlier than June 28, 2010 for entitlement to DIC benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


